   Case 2:17-cv-08937-DMG-FFM Document 79 Filed 07/12/19 Page 1 of 1 Page ID #:1198




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 Crytek GmbH                                                           CASE NUMBER
                                                                                            CV 17-8937-DMG (FFMx)
                                                        Plaintiff(s)
                             v.
 Cloud Imperium Games Corp. and Roberts Space Industries                    ORDER ON APPLICATION OF NON-
 Corp.,                                                                   RESIDENT ATTORNEY TO APPEAR IN A
                                                                              SPECIFIC CASE PRO HAC VICE
                                                    Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Seitz, Adam P.                                                                 of     Erise IP, P.A.
  Applicant’s Name (Last Name, First Name & Middle Initial                              7015 College Blvd.
  913-777-5600                           913-777-5601                                   Suite 700
  Telephone Number                       Fax Number                                     Overland Park, KS 66211
  adam.seitz@eriseip.com
                              E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Crytek GmbH

  Name(s) of Party(ies) Represent                                ☐ Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
  Davidson, Ben M.                                                                of    Davidson Law Group, ALC
  Designee’s Name (Last Name, First Name & Middle Initial                               4500 Park Granada Blvd.
  181464                          818-918-4622                   310-473-2941           Suite 202
   Designee’s Cal. Bar No.        Telephone Number               Fax Number             Calabasas, CA 91302

                              E-Mail Address                                            Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.



Dated: July 12, 2019
                                                                                       Dolly M. Gee, U.S. District Judge

 G-64 Order (05/16)       ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 1 of 1
